Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Tsai discloses in [0073], wherein if the current CU size is not larger than 16x16, only BT is used. Therefore, if only BT is used, then it would be inherent that Quad tree is prohibited regardless if the block is located to an edge of a picture or not. Since the claim never species that the Quad tree splitting was only prohibited on the bases of a block being adjacent to the edge of a picture, it would be obvious to one of ordinary skilled in the art that prohibiting the quad tree in a broad manner would include all aspects including a block being adjacent to an edge; [0084] discloses that the quad tree splitting process will be terminated (prohibited) based on a size condition). Rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487